DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Amendments
Applicant’s amendments filed November 15, 2021 have been entered. The rejection of claims 1 and 10 under 35 USC 102(a)(1) is withdrawn in view of the amendment to delete the option for R1 to be the particular ring substituent required by Hu et al.  The prior art no longer reads on the scope of the instant claims.  

Status of Claims
Claims 1-11 are pending according to the most recent claim set dated November 15, 2021.  The amendment and response have been entered.  
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2-9 and 11 which require all the required limitations of the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because claims 2-9 and 11, previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth between Groups I-III in the Office action mailed on June 16, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and methods are novel and non-obvious over the prior art because of the claimed structural limitations which are not taught or suggested by the prior art. The closest prior art is, for example Hu et al., cited in the previous Office action, which teaches a structurally similar fused podophyllotoxin derivative, but fails to teach the required limitations of the instantly claims, as amended, in that no compound taught or suggested therein contains a teaching of a compound having the particular R1 variable definition required by the instant claims.  The person of ordinary skill would not have been motivated to make the particular changes necessary to the compounds described therein to arrive at the compounds of the claimed invention.  Accordingly the claimed products are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-11 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699